Bullard, J.,

delivered the opinion of the court.
The petitioners allege that they were employed by the defendants to proceed up the Mississippi, and remove from a sand bar on which she was fastened, the steam-boat Abeona, belonging to the defendants ; that they accordingly labored at the undertaking for a considerable time without success; and that their compensation was not to depend upon the result of the enterprise, but that they were to receive a stipulated price of forty dollars per day.
The defendants, in their answer, admit the contract, but allege that the plaintiffs were unskillful in their operations, and did not employ sufficient and adequate means to effect their object, whereby the respondents were endamaged in the sum of one thousand dollars.
The court gave judgment for plaintiffs, and the defendants appealed.
*101We have carefully examined the testimony of the witnesses, and the points taken in argument by defendants’ counsel, and do not perceive any error in the decree of the court bel0W.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.